Citation Nr: 1752120	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  08-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating for lumbosacral strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

S.E. 


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina (RO). 

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In July 2012, the Board remanded the claim of entitlement to a rating in excess of 20 percent for lumbosacral strain with right lower extremity radiculopathy, to include consideration of a separate evaluation for lower extremity radiculopathy. 

A VA rating action in September 2014 recharacterized the Veteran's service-connected disability as lumbosacral strain with degenerative disc disease (thoracolumbar or back disability), and the evaluation was increased from 10 percent to 20 percent, effective July 15, 2005, and to 40 percent disabling from August 23, 2013.  Additionally, that rating decision established a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) effective from August 23, 2013. 

In April 2016, the Board granted the claim for an increased rating for lumbosacral strain with degenerative disc disease, to the extent that it assigned a 40 percent rating effective May 20, 2008.  The Board found other matters previously developed on appeal had been fully resolved.  The Board further determined that the issue of entitlement to an extraschedular rating for lumbosacral strain with DDD should be analyzed as a separate issue, and remanded it for additional development.  The issue was remanded again in April 2017.

The Board notes that the April 2017 remand also addressed the issue of entitlement to service connection for a disability manifested by chronic foot pain, but that an August 2017 rating decision granted service connection for bilateral pes cavus with plantar fasciitis, hammertoes, degenerative joint disease, and heel spurs.  The decision was noted to have fully resolved the issue on appeal.  VA records also show that a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was granted effective from August 23, 2013. Therefore, the issue listed on the title page of this decision is the only matter remaining for appellate review.


FINDING OF FACT

The Veteran's disability picture does not present an exceptional and unusual disability picture which renders impracticable the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral for an extra-schedular evaluation have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321(b)(1) and Part 4 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There was substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

The issue is whether the Veteran is entitled to an extraschedular rating for lumbosacral strain with degenerative disc disease.  During his hearing, held in August 2011, the Veteran testified that he had symptoms that included constant pain.  He stated that he could not walk, play with his grandchildren, or work.  

The Board notes that the Veteran has been informed of the elements of a referral for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), and that he has had a full opportunity to supplement the record.   See supplemental statement of the case, dated in August 2016.

Service connection is currently in effect for the following disabilities, under the following diagnostic codes: lumbosacral strain with DDD (DC 5237), evaluated as 40 percent disabling, radiculopathy of the bilateral lower extremities (DC 8520) (evaluated as 40 percent disabling for the left lower extremity, and 20 percent disabling for the right lower extremity), bilateral pes cavus with plantar fasciitis, hammertoes, degenerative joint disease and heel spurs (DC 5299-5276), evaluated as 30 percent disabling, chronic right ankle strain (DC 5299-5271), evaluated as 10 percent disabling, and bilateral sensorineural hearing loss (DC 6100), evaluated as noncompensable.  The Veteran's combined evaluation is 90 percent.  A total disability rating based upon individual unemployability due to service-connected disabilities is in effect with an effective date of August 23, 2013.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).


If the schedular evaluation is inadequate, the RO will refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2017); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

"The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd at 96.

Overall, VA progress notes, and TriCare reports, show that the Veteran received multiple treatments for back symptoms.  In January 2015, he was noted to be using a wheelchair, with a ramp at home, and to state that he desired an electric wheelchair or scooter.  See VA progress note, dated in January 2015.  A January 2015 VA MRI (magnetic resonance imaging) study contains an impression of multilevel degenerative disc disease, most pronounced at L5-S1, that had not significantly advanced from any of the comparison studies, and L5-S1 appears slightly improved from the most recent comparison.  VA progress notes, dated in October 2015, show that the examiner noted the Veteran was unaccompanied upon his arrival.  The examiner concluded that he did not meet the criteria for a motorized wheelchair.  See also VA progress notes, dated in July 2015.  It was also noted the Veteran reported that he was going to the Bahamas with his wife.

A decision of the Social Security Administration (SSA), dated in February 2010, shows that the SSA determined that the Veteran was disabled as of December 2007, at which time he last worked as a garbage truck driver.  There was no history of back surgery.  He had a primary diagnosis of disorders of the back (discogenic and degenerative), and a secondary diagnosis of anxiety disorders.  

A statement from a service physician, W.N., M.D., dated in October 2011, opined that the Veteran's numbness and tingling in his feet prevented him from working, and that these symptoms were due to his service-connected back disability.  His last MRI showed degenerative changes to his lumbar spine, as well as bulging posterior disc at the T12-L1 and L5-S1 areas.  

A statement from J.G., M.D., dated in May 2013, notes that the Veteran has chronic low back pain with lower extremity radiculopathy that had worsened over the past two years, affecting his ability to work in a manual labor position.  His most recent MRI showed degenerative changes and disc bulging of the lumbar spine, specifically in the T-12-L1 vertebrae.  

A VA disability benefits questionnaire (DBQ) dated in August 2013, shows that the examiner indicated that the Veteran's VA e-folder (VBMS, Virtual VA, and/or Legacy Content Manager Documents) and CPRS (Computerized Patient Record System) records had been reviewed.  On examination, he had flexion to 15 degrees, and extension to 10 degrees, with pain at the extremes of motion.  He was able to perform repetitive use testing with three repetitions, after which his forward flexion increased to 20 degrees, and his extension remained unchanged at 10 degrees.  Posture was within normal limits.  Gait was slow and waddling due to peripheral neuropathy.  Following repetitive use testing, there was no demonstrated loss of range of motion in any plane, except for a loss of 10 degrees of left lateral flexion.  There was functional loss in the form of less movement than normal, pain on movement, and disturbance of locomotion.  Strength of hip flexion and knee extension was 4/5, bilaterally.  Strength of hip extension, and abduction, was 5/5, bilaterally.  Strength of knee flexion was 5/5 (right) and 4/5 (left).  Strength of knee extension was 4/5, bilaterally.  Strength of ankle plantar flexion, ankle dorsiflexion, and great toe extension, was 5/5, bilaterally.  Knee and ankle reflexes were 2+, bilaterally.  

There was moderate right lower extremity radiculopathy, and severe left lower extremity radiculopathy.  There was intervertebral disc syndrome (IVDS), but no incapacitating episodes over the past 12 months due to IVDS.  The Veteran occasionally used a wheelchair, regularly used a cane, and regularly used mobile devices in stores.  X-rays were noted to show osteophytes at L2, L3, L4 and L5, and vascular calcification.  There was additional limitation of functional ability during flare-ups, and with repeated use over time, in the form of pain and stiffness.  This limitation could not be expressed in additional loss of degrees of motion as it was not observed.  The Veteran's ability to work was impacted to the extent that he is unable to stand or walk for more than 15 minutes.  The diagnoses were lumbosacral strain with right lower extremity radiculopathy, and degenerative disc disease of the lumbar spine.  

A VA DBQ dated in July 2016, shows that the examiner indicated that the Veteran's VA e-folder and CPRS records had been reviewed.  The DBQ notes the following: there is no history of surgery.  The Veteran complained of constant dull pain that turned into a sharp pain, and that fluctuates.  He reported severe flare-ups with walking, and getting up, that started shortly after getting up and lasted the rest of the day.  He was using a TENS unit, and received no treatment other than being provided Norco and Lidoderm patches.  He was awaiting an appointment for a spinal cord stimulator.  On examination, he had forward flexion to 40 degrees, and extension to 10 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of function or loss of range of motion after three repetitions.  Hip flexion, knee extension , and ankle flexion and dorsiflexion, were 5/5 bilaterally.  Great toe extension was 4/5, bilaterally.  There was moderate bilateral lower extremity radiculopathy.  There was no ankylosis.  

There was IVDS, but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The issues of whether or not there was significantly limited functional ability with repeated use over time, or with flare-ups, due to pain, weakness, fatigability, or incoordination could not be answered without resort to mere speculation.  The examiner explained that the Veteran was examined in a clinical environment, and not in his typical environment, where he reports his symptoms are exacerbated.  The examination was medically consistent with the Veteran's statements describing functional loss during flare-ups, and with repetitive use over time.  The Veteran's ability to work was impacted in his ability to bend, lift and carry equipment, run, jump, climb, squat, fall prone, sit, and walk and stand for extended periods.  The diagnoses were lumbar degenerative disc disease, multilevel, and lumbar stenosis, multilevel, and lumbar vertebral disc displacement, multilevel.  

The Board finds that overall, considering all of the evidence of record, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected back disability.  The evidence reflects that those manifestations are not present in this case, i.e., unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  

The Veteran's lumbar spine disability is shown to have been manifested by symptoms that include pain and limitation of motion, with flare-ups, with impairment in the ability to bend, lift and carry equipment, run, jump, climb, squat, fall prone, sit, and walk and stand for extended periods.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain, and other orthopedic factors that result in functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011); VAGCOPPREC 9- 98, 63 Fed. Reg. 56704 (1998).  The schedular criteria also provide for other clinical findings, such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours, and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the Veteran's  disability, and is read in conjunction with, and subject to, the relevant diagnostic code). 

In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115; Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Nor is it shown that an exceptional or unusual disability picture is demonstrated with consideration of the Veteran's combined service-connected disabilities.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The evidence shows that the Veteran has not worked since December 2007.  See Social Security Administration decision, dated in February 2010.  The Veteran's symptomatology has been discussed.  There is no evidence of hospitalization, or surgery, for back symptoms. 38 C.F.R. § 3.321(b)(1).  It is clear that the Veteran has significant impairment due to his back symptoms, and that he has been found to be unemployable due to his service-connected disabilities.  However, the Veteran's disability rating itself is recognition that industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran has not identified factors warranting a referral for his back disability, and there are no other factors of record shown to warrant a referral for his back disability.  This finding precludes referral for consideration of an extraschedular rating for his back.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Thun, 22 Vet. App. at 116.  The Board, therefore, finds that the Veteran's service-connected disability is not shown to have resulted in marked interference with his employment or frequent periods of hospitalization, nor are other factors of record warranting a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board acknowledges that the Veteran is competent to report symptoms of his back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate regulation or diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected back disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record and they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The criteria for referral of the Veteran's disabilities for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) not having been met, the appeal is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


